Order unanimously modified so as to eliminate the allowance of $3,000 to the special guardian and, as so modified, affirmed, without costs to either party. The death of the alleged incompetent prior to adjudication left the court with no fund out of which payments of the expenses engendered by the incompetency proceeding could be made. (Matter of Frank, 283 N. T. 106; Matter of Stein, N. Y. L. J., April 9,1948, p. 1318, col. 6 [Null, J.].) Present — Peck, P. J., Callahan, Van Voorhis, Heffernan and Bergan, JJ.